UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 000-51767 65-0636842 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 U.S. Highway One, North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 840-7171 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. AmCOMP Incorporated (the “Company”) today announced that on June 9, 2008, its insurance subsidiaries, AmCOMP Assurance Corporation and AmCOMP Preferred Insurance Company (together with the Company, “AmCOMP”), through counsel, filed a Petition
